UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: Partners Group Private Credit (Master Fund) Address of Principal Business Office (No. & Street, City, State, Zip Code): 1114 Avenue of the Americas, 37th Floor New York, NY 10036 Telephone Number (including area code): (212) 763-4700 Name and address of agent for service of process: Brooks Lindberg Partners Group Private Credit (Master Fund) 1114 Avenue of the Americas, 37th Floor New York, NY 10036 with a copy to: Joshua B. Deringer, Esquire Drinker Biddle & Reath LLP One Logan Square 18th & Cherry Streets Philadelphia, PA 19103-6996 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: [X]Yes[]No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York, as of the 8th day of July, 2013. Partners Group Private Credit (Master Fund) By: /s/ Scott Higbee Name: Scott Higbee Title: President By: /s/ Robert Collins Name: Robert Collins Title: Chief Financial Officer
